DETAILED ACTION
This office action is in response to the initial filing dated May 11, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a control unit…being configured to: compare…and display in claims 1 and 16, and 
	a feedback unit…configured to provide an alert in claims 7 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the control unit is interpreted as a microcontroller according to paragraph [0020] and the feedback unit is interpreted as a haptic sensor or a vibrator according to paragraph [0035].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenblood (US PG Pub #2016/0110986).
	As to claim 1, Rosenblood teaches a wearable posture monitoring device (Paragraph [0018]) comprising: 
	at least one first posture sensor to measure a first bend parameter associated with shoulders of a user (Paragraph [0022] teaches a sensor on each shoulder; Paragraphs [0050] and [0055] teach sensing bending); 
	at least one second posture sensor to measure a second bend parameter associated with vertebral column of the user (Paragraph [0018] teaches holding one or more sensors between the 
	a control unit operatively coupled to the at least one first posture sensor and the at least one second posture sensor (Paragraphs [0022] and [0044] teach a computer and a processor; Paragraph [0052]), the control unit being configured to: 
		compare the first bend parameter with a first predefined reference value and the second bend parameter with a second predefined reference value to detect an improper bend in one or more of the shoulders and vertebral column of the user (Paragraph [0051] teaches monitoring user adherence to the optimum postural position; Paragraph [0082]); and 
		display a visual indication, on a display interface associated with the posture monitoring device, to indicate the detected improper bend of one or more of the shoulders and vertebral column of the user (Paragraphs [0022], [0070], [0073], [0082]).  
	As to claim 2, depending from the wearable posture monitoring device of claim 1, Rosenblood teaches wherein the first predefined reference value and the second predefined reference value are set during an initial calibration of the wearable posture monitoring device by the user (Paragraph [0051] teaches setting the optimum postural positions; Paragraph [0062] teaches calibrating the posture system; Paragraph [0065] teaches calibrating each OPP by assuming the correct position while wearing the sensor device).  
	As to claim 3, depending from the wearable posture monitoring device of claim 1, Rosenblood teaches wherein the at least one first posture sensor includes a first flex sensor positioned on a left shoulder of the user and a second flex sensor positioned on a right shoulder of the user (Paragraph [0022] teaches a sensor on each shoulder; Paragraphs [0050] and [0055] teach sensing bending and stretching).  

	determine a plurality of first bend parameters and second bend parameters within a time period; 
	compare each of the plurality of first bend parameters with the first predefined reference value and each of the second bend parameters with the second predefined reference value to determine a trend of deviation in the first bend parameters and second bend parameters with respect to the respective reference values for the time period; and 
	display, on the display interface associated with the wearable posture monitoring device, the determined trend of deviation for the time period (Paragraphs [0011] and [0021] teaches recording postural patterns over time; Paragraph [0077] teaches creating graphs; Paragraph [0080]).  
	As to claim 6, depending from the wearable posture monitoring device of claim 1, Rosenblood teaches wherein the control unit is operatively coupled to a database, the control unit being further configured to: 
	receive one or more posture training exercise information from the database, based on the detected improper bend in one or more of the shoulders and vertebral column of the user; and 
	display, on the display interface associated with the wearable posture monitoring device, the one or more posture training exercise information received from the database (Paragraphs [0022]-[0024], [0067], and [0080] teaches selecting and suggesting specific exercise/conditioning activity/regimen based on sensed data).  
	As to claim 7, depending from the wearable posture monitoring device of claim 1, Rosenblood teaches further comprising a feedback unit coupled to the control unit and 
	As to claim 8, depending from the wearable posture monitoring device of claim 7, Rosenblood teaches wherein the feedback unit is a haptic sensor (Paragraphs [0022]-[0024] teach a tactile signal in response to detecting the user is not in OPP; Paragraph [0064]).  
	As to claim 9, Rosenblood teaches a wearable harness including the wearable posture monitoring device (Paragraph [0018]) of claim 1 (as seen with respect to claim 1 above), wherein the wearable harness comprising: 
	a pair of shoulder straps having the one or more first posture sensor mounted thereon (Figures 1 and 2; Paragraphs [0018] and [0048]); and 
	a back strap having the one or more second posture sensor mounted thereon (Paragraph [0048] teaches using a belt, strap, strap system, or band, among many other options, for keeping the sensor device between the first and tenth thoracic vertebrae).  
	As to claim 10, Rosenblood teaches a method of monitoring posture of a user wearing a wearable posture monitoring device (Paragraph [0024]), the wearable posture monitoring device including at least one first posture sensor positioned on shoulders of the user (Paragraph [0022] teaches a sensor on each shoulder), at least one second posture sensor positioned on vertebral column of the user (Paragraph [0018] teaches holding one or more sensors between the first and tenth thoracic vertebrae), and a control unit operatively coupled to the first and the second posture sensor (Paragraphs [0022] and [0044] teach a computer and a processor; Paragraph [0052]), the method comprising: 

	receiving, by the control unit using the at least one second posture sensor, a second bend parameter associated with the vertebral column of the user (Paragraph [0018] teaches holding one or more sensors between the first and tenth thoracic vertebrae; Paragraph [0082] teaches monitoring spine positioning as the user tilts or hunches; Paragraphs [0050] and [0055] teach sensing bending); 
	comparing, by the control unit, the first bend parameter with a first predefined reference value and the second bend parameter with a second predefined reference value to detect an improper bend in one or more of the shoulders and vertebral column of the user (Paragraph [0051] teaches monitoring user adherence to the optimum postural position; Paragraph [0082]); and 
	displaying, by the control unit on a display interface associated with the posture monitoring device, a visual indication indicating the detected improper bend of the one or more of the shoulders and vertebral column of the user (Paragraphs [0022], [0070], [0073], [0082]).  
	As to claim 11, depending from the method of claim 10, Rosenblood teaches wherein the first predefined reference value and the second predefined reference value are set during an initial calibration of the wearable posture monitoring device by the user (Paragraph [0051] teaches setting the optimum postural positions; Paragraph [0062] teaches calibrating the posture system; Paragraph [0065] teaches calibrating each OPP by assuming the correct position while wearing the sensor device).  

	determining, by the control unit using the at least one first posture sensor and the second posture sensor, a plurality of first bend parameters and second bend parameters within a time period; 
	comparing, by the control unit, each of the plurality of first bend parameters with the first predefined reference value and each of the second bend parameters with the second predefined reference value to determine a trend of deviation in the first bend parameters and second bend parameters with respect to the respective reference values for the time period; and 
	displaying, by the control unit using the display interface associated with the wearable posture monitoring device, the determined trend of deviation for the time period (Paragraphs [0011] and [0021] teaches recording postural patterns over time; Paragraph [0077] teaches creating graphs; Paragraph [0080]).  
	As to claim 13, depending from the method of claim 10, Rosenblood teaches further comprising: 
	receiving, by the control unit from a database operatively coupled to the control unit, one or more posture training exercise information based on the detected improper bend in one or more of the shoulders and vertebral column of the user; and 
	displaying, by the control unit using the display interface associated with the wearable posture monitoring device, the one or more posture training exercise information received from the database (Paragraphs [0022]-[0024], [0067], and [0080] teaches selecting and suggesting specific exercise/conditioning activity/regimen based on sensed data).  

	As to claim 15, depending from the method of claim 14, Rosenblood teaches wherein the feedback unit is a haptic sensor (Paragraphs [0022]-[0024] teach a tactile signal in response to detecting the user is not in OPP; Paragraph [0064]).  
	As to claim 16, Rosenblood teaches a system for monitoring a posture of a user (Paragraph [0024]), the system comprising: 
	a wearable harness (Paragraph [0018]); and 
	an input / output unit having a display interface operatively coupled to the wearable harness (Paragraphs [0022], [0070], [0073], [0082]); 
	wherein the wearable harness includes: 
		a first shoulder strap having a first flex sensor for being positioned on a left shoulder of the user and a second shoulder strap having a second flex sensor for being positioned on a right shoulder of the user (Paragraph [0022] teaches a sensor on each shoulder; Paragraph [0048]), the first and the second flex sensors being configured to measure a first bend parameter associated with the shoulders of the user (Paragraphs [0050] and [0055] teach sensing bending); 
		a back strap having at least one stretch sensor for being positioned on vertebral column of the user (Paragraph [0048] teaches using a belt, strap, strap system, or band, among many other options, for keeping the sensor device between the first and tenth thoracic vertebrae), the at least one stretch sensor being configured to measure a second bend parameter associated 
		a control unit operatively coupled to the first and the second flex sensors and the at least one stretch sensor (Paragraphs [0022] and [0044] teach a computer and a processor; Paragraph [0052]), the control unit being configured to: 
			compare the first bend parameter with a first predefined reference value and the second bend parameter with a second predefined reference value to detect an improper bend in one or more of the shoulders and vertebral column of the user (Paragraph [0051] teaches monitoring user adherence to the optimum postural position; Paragraph [0082]); and 
			display a visual indication, on the display interface, to indicate the detected improper bend of the one or more of the shoulders and vertebral column of the user (Paragraphs [0022], [0070], [0073], [0082]).  
	As to claim 17, depending from the system of claim 16, Rosenblood teaches wherein the control unit being further configured to: 
	determine a plurality of first bend parameters and second bend parameters within a time period; 
	compare each of the plurality of first bend parameters with the first predefined reference value and each of the second bend parameters with the second predefined reference value to determine a trend of deviation in the first -21- bend parameters and second bend parameters with respect to the respective reference values for the time period; and 
	display, on the display interface, the determined trend of deviation for the time period (Paragraphs [0011] and [0021] teaches recording postural patterns over time; Paragraph [0077] teaches creating graphs; Paragraph [0080]).  

	receive one or more posture training exercise information from the database, based on the detected improper bend in one or more of the shoulders and vertebral column of the user; 
	display, on the display interface, the one or more posture training exercise information received from the database (Paragraphs [0022]-[0024], [0067], and [0080] teaches selecting and suggesting specific exercise/conditioning activity/regimen based on sensed data).  
	As to claim 19, depending from the system of claim 16, Rosenblood teaches wherein the wearable harness further includes a feedback unit coupled to the control unit and configured to provide an alert to the user when an improper bend of the one or more shoulders and the vertebral column is detected (Paragraph [0064]).  
	As to claim 20, depending from the system of claim 19, Rosenblood teaches wherein the feedback unit is a haptic sensor (Paragraphs [0022]-[0024] teach a tactile signal in response to detecting the user is not in OPP; Paragraph [0064]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblood (US PG Pub #2016/0110986) as applied to claim 1 above, and further in view of Bean et al. (Bean; US PG Pub #2010/0324457).
	As to claim 4, depending from the wearable posture monitoring device of claim 1, Rosenblood teaches wherein the at least one second posture sensor includes a stretch sensor in the vertebral column of the user (Paragraphs [0018] and [0055]).  However, Rosenblood does not explicitly teach the sensor configured to change resistance according to the stretch.
	In the field of monitoring body positions, Bean teaches the sensor configured to change resistance according to the stretch (see Abstract; Paragraph [0031]). It would have been obvious to one of ordinary skill in the art to modify the sensors of Rosenblood with the resistance change .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Li (US PG Pub #2018/0228403)
	Chang et al. (US PG Pub #2017/0079562)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688